Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered April 27, 1972, convicting him of robbery in the third degree, upon his plea of guilty, and sentencing him to an indeterminate prison term not to exceed seven years. Judgment reversed, on the law, and case remanded to the Criminal Term for further proceedings not inconsistent herewith. At the time of the change of plea to one of guilty, the trial court, before accepting it, elicited information from defendant which east doubt upon his guilt of the crime to which he offered to plead guilty or of any other crime. Accordingly, the court was obligated to so inform defendant and explain his right to go to trial (People v. Serrano, 15 N Y 2d 304; People v. Crawley, 42 A D 2d 586). Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.